DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of claims 1-22 in the reply filed on 7/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2, 5 and 15-22 are canceled via preliminary amendment dated 10/26/20. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3, 4, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider et al., EP 3009551.
	Regarding claim 1, Schneider discloses a hemp based nonwoven material (Para. [0008], a mixed fiber hemp shives mixture nonwoven fabric) comprising between 1 and 100% of hemp fibers (Para. [0015], Thus, in addition to the hemp fibers, the hemp shives used in the method according to the invention, which contain up to 75% as raw material in hemp straw. Thus, in particularly advantageous variants of the present invention, up to 95% of the raw materials obtained from the hemp can be used in the finished end product.); wherein said hemp fibers are saturated with a solvent and blended (Para. [0046], For bale opening and material processing, peripheral systems of spinning preparation, such as a mixing bale opener, optionally a step cleaner and / or at least one horizontal opener, are used in the
process according to the invention. With the bale openers 141, 142, the hemp bales 131 and the binder fiber bales 132 are dissolved, i.e. dissolution implies a solvent and the bale openers are mixing bale openers); wherein said solvent and fibers are filtered (Para. [0047], At the bale resolution, a further resolution and / or a machine cleaning, such as a dedusting of the triggered hemp flakes 151 and / or a short fiber separation connect., i.e. filtration); and wherein the fibers can be processed into nonwoven materials via airlaid, carding, and wetlaid, and bonded via hydroentanglement, needlepunching or adhesive bonding (Para. [0034], This cover nonwoven fabric can be made by a wet-laid process or the airlaid process of hemp short fibers, as well as the use of a solidified by carding and by needle punching or water jets cover nonwoven fabric possible.; Paras. [0067]-[0072]:[0075)). Schneider discloses the hemp material of claim 1, further comprising at least a second material (Para. [0051], dissolved hemp fiber flakes 151 and binder fiber flakes 152 are fed to at least one mixing device 15); said second material in a quantity of between 1 and 99% total weight of the nonwoven material (Para. [0051], 80% hemp fiber flakes 151 and 20% binder fiber flakes 152 may be supplied to the mixing device 15). Regarding Claim 3, Schneider discloses the hemp based nonwoven material, wherein said second material having a melt point between 100°C and 200°C (Para. [0051], 80% hemp fiber flakes 151 and 20% binder fiber flakes 152 may be supplied to the mixing device 15; Para. [0048], As bonding fibers can solid profile melded fibers, preferably polypropylene fibers having a melting point of 165°C). Regarding Claim 4, Schneider discloses the hemp based nonwoven material, wherein the second material (Para. [(0051}, 80% hemp fiber flakes 151 and 20% binder fiber flakes 152 may be supplied to the mixing device 15) is selected from the group consisting of: polyester, nylon, polyethylene, polypropylene, cotton, flax, jute, ramie, and other fibrous materials, or combinations thereof (Para. [0048}. As bonding fibers can solid profile melded fibers, preferably polypropylene fibers having a melting point of 165°C). Regarding claim 7, Schneider discloses the material of claim 1, wherein the second material is a melt synthetic fiber, wherein the synthetic fiber comprises a core and a sheath (Para. (0051), 80% hemp fiber flakes 151 and 20% binder fiber flakes 152 may be supplied to the mixing device 15; Para. [0048], As bonding fibers can solid profile melded fibers, preferably polypropylene fibers having a melting point of 165°C, or bicomponent fibers, for example core-sheath fibers with a core of polyester with melting point 260°C and a sheath of co-polyester or polyethylene with melting points between 110°C. and 170°C or the like of biologically based polymers.). Regarding Claim 10, Schneider discloses the hemp based nonwoven material of claim 7, wherein the core is a polyester and the sheath is a polyolefin (Para. [0051], 80% hemp fiber flakes 151 and 20% binder fiber flakes 152 may be supplied to the mixing device 15; Para. (0048), As bonding fibers can solid profile melded fibers, preferably polypropylene fibers having a melting point of 165°C, or bicomponent fibers, for example core-sheath fibers with a core of polyester with melting point 260°C and a sheath of co-polyester or polyethylene with melting points between 110°C and 170°C or the like of biologically based polymers.). Regarding Claim 11, Schneider discloses the hemp based nonwoven material of claim 7, wherein the second material is a high melt temperature (Para. [0048], polypropylene fibers having a melting point of 165 ° C; as per the instant invention specification, high melt temperature fibers include polyethylene fibers). Regarding Claim 15, Schneider discloses a hemp based nonwoven material (Para. [0008], a mixed fiber hemp shives mixture nonwoven fabric) manufactured by an air bonding process comprising a temperature of 150°C (Para. [0067], Hot air is sucked through the nonwoven cross section, which is fixed, for example, between two screen belts, and causes the hemp fibers and hemp shives 122 contained to be bonded to the previously admixed thermoplastic and now plasticized binding fibers 152. Preferably, temperatures of below 180°C are used); said process comprising blending a portion of hemp fiber with a solvent (Para. [0046], For bale opening and material processing, peripheral systems of spinning preparation, such as a mixing bale opener, optionally a step cleaner and / or at least one horizontal opener, are used in the process according to the invention. With the bale openers 141, 142, the hemp bales 131 and the binder fiber bales 132 are dissolved, i.e. dissolution implies a solvent and the bale openers are mixing bale openers); filtering the solvent from the hemp fiber (Para. [0047], At the bale resolution, a further resolution and / or a machine cleaning, such as a dedusting of the triggered hemp flakes 151 and / or a short fiber separation connect., i.e. filtration); and air bonding said material to form the nonwoven material (Para. (0067), Hot air is sucked through the nonwoven cross section, which is fixed, for example, between two screen belts, and causes the hemp fibers and hemp shives 122 contained to be bonded to the previously admixed thermoplastic and now plasticized binding fibers 152). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., EP 3009551 view of Gross et al., US 7,918313
	Regarding Claim 6, Schneider discloses the hemp based nonwoven material of claim 1. Schneider fails to explicitly disclose a basis weight of 1 to 1000 grams per square meter. Gross is in the field of nonwoven materials that have superior acoustic and thermal insulation characteristics (Gross, Para. [0004]; See also Para. (0016]). Gross teaches a nonwoven material with a basis weight of 1 to 1000 grams per square meter (Gross, Para. [0069], nonwoven material having a basis weight of from about 10 gsm to about 2000 gsm). It would have been obvious to one of ordinary skill in the art at the time of the invention to was made to form the non-woven fabric of Schneider with a basis weight of 1 to 1000 grams per square meter as taught by Gross. Motivation is found in the desire to provide a non-woven having superior acoustic and thermal insulation characteristics. 
	Regarding Claim 9, Schneider discloses the hemp based nonwoven material of claim 1. Schneider fails to explicitly disclose wherein the material comprises a sound absorptive coefficient of at least 0.10 for frequencies above 1000 Hz. Gross is in the field of non-woven materials that have superior acoustic and thermal insulation characteristics (Gross, Para. [0004]; See also Para. [0016]). Gross teaches
wherein the material comprises a sound absorptive coefficient of at least 0.10 for frequencies above 1000 Hz (Gross, Para. [0131], nonwoven material 10 has a sound absorption coefficient (a) as determined by ASTM El050-98 at 1000 Hz of about 0.5 or greater.). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the non-woven fabric of Schneider to have a a sound absorptive coefficient of at least 0.10 for frequencies above 1000 Hz. The motivation for doing so would have been to provide an improved acoustically and thermally insulating composite material suitable for use in structures such as buildings, appliances, and the interior passenger compartments (Gross, Abstract).
6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., EP 3009551 view of Mccormack et al., US 5,328,759
	Regarding Claim 8, Schneider discloses the hemp based nonwoven material of claim 1. Schneider fails to explicitly disclose wherein the material comprises a liquid absorptive capacity of at least 900%. Mccormack is in the field of making an absorbent composite material which includes a nonwoven fibrous web and superabsorbent materials (Mccormack, Col. 1, Lns. 7-9). Mccormack teaches wherein the material comprises a liquid absorptive capacity of at least 900% (Mccormack, Col. 5, Lns. 15-18, superabsorbent composite materials made according to the present invention may have a saturation capacity between about 600 and about 2500 percent; See also Claim 22). It would have been obvious to one of ordinary skill in the art at the time of the invention to form the non-woven of Schneider with a liquid absorptive capacity of at least 900%. Motivation is found in the desire to produce a non-woven with desirable liquid absorption/retention properties with desirable liquid distribution properties (Mccormack. Col 2 Ins 1&-19).
7	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., EP 3009551 view of Zhongchen Chemical Fibre Co Ltd (hereinafter Tongxiang) CN 104005105
	Regarding Claim 12, Schneider discloses the hemp based nonwoven material of claim 7. Schneider fails to explicitly disclose wherein the second material is a low melt temperature material. Tongxiang is in the field of polyester filaments and nonwoven fabric applied in particular to carpets, upholtstery, no glue cotton, hot press molding or the like in a low-melting sheath-core structure (Tongxiang, Pg. 2, First Para.). Tongxiang teaches a low melt temperature material (Tongxiang, Pg. 2, Fifth Para., two-layer structure consisting of sheath and the core, and polyester filaments of circular cross-section; cortex is a low melting point polyester composition, melting at 90-120°C; core layer is a polyolefin tayer, which is a random polyethylene, random polypropylene ethylene random polypropylene composite polymer composition, diameter of the core 15-40 yin, having a melting point of the core layer 11U-14U’C). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form the non-woven of Schneider with low melt temperature material of Tongxiang. Motivation is found in the desire to overcome conventional melt-spinning processing prone to high energy consumption and processing conditions that are not easy to control, and poor spinning and performance disadvantages (Tongxiang, Pg. 2, Third Para.).
8.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., EP 3009551 view of Morrison., US 3,959,556
	Regarding Claims 13 and 14, Schneider discloses the hemp based nonwoven material of claim 1. Schneider fails to explicitly disclose wherein the nonwoven material is impregnated with a third component. Morrison is in the field of yarns comprised of naturally occurring fibers which more permanently possess antimicrobial properties (Morrison, Col. 1, Lns. 50-51). Morrison teaches wherein the nonwoven material is impregnated with a third component Morrison teaches a third component that is a natural or synthetic material having antibacterial properties (Morrison, Col. 4, Lns. 51-60, A yarn was formed from polypropylene containing 1% by weight 2,2'-methylenebis-(#,4,6-trichloro) phenol, by heating the mixture to above the melting points of both components and extruding filaments
which were chopped into staple and blended with combed cotton to form a 65/35 blend of the polypropylene fibers and cotton respectively. An athletic sock was knitted using the polypropylene/cotton blend, plus additional nylon to obtain a 59/32/9 construction of the polypropylene/cotton/nylon blend.). It would have been obvious to one of ordinary skill in the art at the time of the invention to impregnate the non-woven fabric of Schneider with a third component as taught by Morrison. Motivation is found in the desire to impart antibacterial and fungicidal properties of increased permanency to naturally occurring fibers (Morrison, Col. 1, Lns. 57-60).
	Regarding Claim 14, modified Schneider discloses the hemp based nonwoven material of claim 13. Schneider fails to explicitly disclose wherein the third component is a natural or synthetic material having antibacterial properties. Morrison is in the field of yarns comprised of naturally occurring fibers which more permanently possess antimicrobial properties (Morrison, Col. 1, Lns. 50-51). Morrison teaches a third component that is a natural or synthetic material having antibacterial properties (Morrison, Col. 4, Lns. 10-13, antibacterial agents...2,2'-methylene bis-(3,4,6-trichloro) phenol; Col. 4, Lns. 51-60, A yarn was formed from polypropylene containing 1% by weight
2,2'-methylenebis-(#,4,6-trichloro) phenol, by heating the mixture to above the melting points of both components and extruding filaments which were chopped into staple and blended with combed cotton to form a 65/35 blend of the polypropylene fibers and cotton respectively. An athletic sock was knitted using the polypropylene/cotton blend, plus additional nylon to obtain a 59/32/9 construction of
the polypropylene/cotton/nylon blend.). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789